IN THE
                                  TENTH COURT OF APPEALS



                                          No. 10-16-00131-CV

     IN RE CECILIA R. WILLIAMS PERKINS, INDIVIDUALLY AND AS
        INDEPENDENT EXECUTOR OF THE ESTATE OF BERNICE
                  JEANETTE WILLIAMS, DECEASED


                                         Original Proceeding


                                   MEMORANDUM OPINION

           Relator’s Petition for Writ of Mandamus is denied.1 The Court’s order issued on

April 28, 2016 staying the proceedings in the trial court is lifted. Relator’s Motion for

Emergency Stay is dismissed as moot.


                                                    TOM GRAY
                                                    Chief Justice

Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
Petition denied
Stay lifted
Motion dismissed as moot
Opinion delivered and filed November 2, 2016
[OT06]

1   A motion for rehearing may be filed within 15 days after this order is rendered. TEX. R. APP. P. 52.9.